Ekwall, Judge:
Plaintiff in this case imported certain merchandise from Belgium, prior to the effective date of the Customs Simplification Act of 1953, T. D. 53318, during the period in which section 503 (a) of the Tariff Act of 1930 was in effect. That section provided that, with certain exceptions not herein applicable, “the basis for the assessment of duties on imported merchandise subject to ad valorem rates of duty shall be the entered value or the final appraised value, whichever is higher.” Plaintiff claims that entry was made upon an erroneous value, due to clerical error. The evidence, both documentary and oral, discloses that the entry clerk of the plaintiff, in attempting to amend the entry to meet the appraiser’s return, which was Belgian francs 10,000 per metric ton, through error, used a unit value of Belgian francs 10,500. The proof further shows that the appraiser accepted this unit entered value, as indicated by the check mark on the summary sheet.
It is now settled law that, even where clerical error under the statute has been proven, the power of the court to order a reliquidation in a protest case is limited to cases where the final appraised value is the same or less than the entered value would be, if corrected. J. E. Bernard v. United States, 52 Treas. Dec. 504, T. D. 42525; S. M. Levor & Co. v. United States, 54 Treas. Dec. 693, Abstract 7361; C. J. Tower & Sons v. United States, 55 Treas. Dec. 1110, Abstract 8470; J. J. McQuillan v. United States, 18 C. C. P. A. (Customs) 215, T. D. 44401; and Decorative Plant Co. v. United States, 59 Treas. Dec. 1543, Abstract 15078. In*368asmuch as the final appraised value in the instant case is higher than the entered value would be, if corrected, plaintiff’s claim is overruled.
Judgment will be rendered for the defendant.